DETAILED ACTION
This final action is in response to the amendment filed on 15 April 2021.
Status of Claims
Claims 1-9 and 11-17 are pending.
Claims 4, 5, and 13-15 are withdrawn.
Claims 1-3, 6-9, 12, 16, and 17 were amended.
Claim 10 was cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings were previously objected to for informalities. Applicant has successfully addressed these issues in the replacement drawing(s) submitted on 15 April 2021. Accordingly, all previous objections to the drawings have been withdrawn and the changes have been entered. 	
Claim Objections
Claims 2, 3, 7, 8, 11, 12, 16, and 17 were previously objected to because of informalities. Applicant has partially addressed these issues in the amendment filed on 15 April 2021. Accordingly, the objections to the claims have been withdrawn unless noted otherwise below.
As amended, claims 6 and 16 are objected to because of the following informalities:
in line 1 of claim 6, the phrase “the distance X” should read “the horizontal distance X”
in line 2 of claim 6, the phrase “a point of contact R” should read “the point of contact R”
in lines 1-2 of claim 16, the phrase “on the outside” should read “on an outside”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-3, 6-8, and 10 were previously rejected under 35 USC § 112. [Please note that claims 9, 11, 12, 16, and 17 were erroneously listed as depending from rejected claims.]. Applicant has partially addressed these issues in the amendment filed on 15 April 2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn unless noted otherwise below.
As amended, claims 1-3, 6-9, 11, 12, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the limitations “on a side which faces away from the arm support” in line 9 of claim 1 and line 10 of claim 9 and “in a direction of the arm support” in line 10 of claim 1 and line 11 of claim 9 render the scope of the claims unclear in light of the spec. It is the examiner’s understanding that the support bracket is an integral part of the arm support, as shown in Figure 4 and described in paragraph 0029 of the specification. Therefore, it is unclear how a side of the bolt tongue which faces towards (and contacts) the support bracket can be said to face away from the arm support. Additionally, it is unclear what Applicant intends the scope of “a direction of the arm support” to be since the arm support extends in many directions, including below the bolt tongue. For the purpose of examination, the examiner interprets the support bracket to be required to contact the bolt tongue on a side which faces away from an upper portion of the arm support which is configured to be contacted by an arm of a user when the arm support is located in a closed position on the housing body and interprets the support force to be in the direction of said upper portion of the arm support. Persuasive arguments against this rejection or amendments to the claims are required.
Regarding claim 6, the limitation “the pivot joint” lacks proper antecedent basis in the claims. However, if the limitation were amended to read “a pivot joint,” it would remain indefinite since no structural or functional limitations are present which give context to how this limitation relates to the structure of claim 1. For the purpose of examination, the examiner interprets the limitation as best understood.
Claims 2, 3, 7, 8, 11, 12, 16, and 17 are rejected due to their dependency on rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 11, 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dabringhaus et al. (EP 0587014 A2), herein referred to as Dabringhaus.
Regarding claim 1, Dabringhaus discloses an armrest (fig 1) for a motor vehicle, comprising: a housing body (1); an arm support (4) fitted pivotably on the housing body (see dashed lines in fig 1); a bolt (27) rotatably mounted (via 28) on the arm support (see figs 2 & 8) and having a bolt tongue (portion of 27 which extends from pivot 28 to the free end of 27) which, in a locking position (dashed lines of fig 8), interacts with a striker plate (31) on the housing body (see figs 1 & 2), as a result of which a pivoting of the arm support away from the housing body is blocked (see paragraph 0021 of the machine translation); and at least one support bracket (25) fitted on 
Regarding claim 2, Dabringhaus discloses the armrest as claimed in claim 1, wherein the central web lies with a spacing below the bolt tongue in the locking position of the bolt (see fig 2). 
Regarding claim 3, Dabringhaus discloses the armrest as claimed in claim 1, wherein a horizontal distance X between a point of contact S from the at least one support bracket to the bolt tongue and a point of contact R from the bolt tongue to the striker plate is equal to about zero (see adapted fig 8 below).





[AltContent: textbox (adapted from fig 8)]
[AltContent: textbox (horizontal distance X
[note that this distance is considered to be equal to about zero relative to the sizes of structural components in the device])]	

    PNG
    media_image1.png
    800
    494
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (point of contact S)]
[AltContent: arrow]
[AltContent: arrow]
[AltContent: connector]

[AltContent: textbox (point of contact R)]








Regarding claim 6, Dabringhaus discloses the armrest as claimed in claim 3, wherein the distance X is significantly smaller than a vertical distance Y between the pivot joint and a point of contact R (see adapted fig 8 above and compare to figs 1 & 2; note that the pivot joint is considered to be component 3 in fig 1).
Regarding claim 7, Dabringhaus discloses the armrest as claimed in claim 1, wherein there is formed on an outside of the housing body an inwardly directed accommodation region in which the at least one support bracket is accommodated if the arm support is located in a closed position on the housing body (see fig 1; note that the outside of the housing body is considered to be the uppermost edge surface adjacent the bottom surface of 5 as viewed in fig 5 and the 
Regarding claim 8, Dabringhaus discloses the armrest as claimed in claim 1, wherein the bolt has, below the bolt tongue, a covering region (i.e., region of 27 which includes the lowermost side of 27 as viewed in fig 2 and the side opposite the visible side as viewed in fig 8) which covers the at least one support bracket at least in regions (see fig 8).
Claim 9 is rejected as applied to claim 1 above.
Claim 11 is rejected as applied to claim 2 above.
Claim 12 is rejected as applied to claim 3 above.
Claim 16 is rejected as applied to claim 7 above.
Claim 17 is rejected as applied to claim 8 above.
Response to Arguments
Applicant's arguments filed 15 April 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that “Dabringhaus fails to teach or even suggest an armrest for a motor vehicle having at least one support bracket that contacts the bolt tongue on a side which faces away from the support arm, and thus applies a support force in a direction of the arm support on the bolt, wherein each support bracket is formed to be U-shaped and, in the locking position of the bolt, engages around at least the bolt tongue, and wherein each support bracket comprises a central web which lies below the bolt tongue in the locking position of the bolt” and “[n]owhere does Dabringhaus teach a U-shaped support bracket that, in the locking position of the bolt, engages around at least the bolt tongue and has a central web which lies below the bolt tongue in the locking position of the bolt,” the examiner respectfully disagrees and points Applicant to the rejection above in which the examiner’s interpretation of the prior art is explained in detail. Please note that Applicant does not appear to provide any specific arguments against the examiner’s interpretation of the art that can be explicitly addressed. As such, the arguments are not persuasive and the rejection stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 21, 2021